Exhibit 10.22 Supply Agreement Buyer:Yangling Dongke Madisen Pharmaceutical co.,ltd Signing place: Yangling Date: Feb.2009 1 The products name, trade mark, size, manufacturer, unit, price, time and quantity Products name Trade mark size Manu- facturer unit quantity Unit price amount Huanglongzhike granule box Yaowang mountain 98×72×80 Yaowang mountain 98×72×80 Tongmai granule box Yaowang mountain 98×72×80 4piece Fuyanshu Box Yaowang mountain 125×78×30 5piece Fuyanshu Box Yaowang mountain 130×78×38 3piece Yiganshukang box Yaowang mountain 140×90×30 4piece Yiganshukang box Yaowang mountain 124×70×36 Xinxinshu capsule box Yaowang mountain 115×65×29 3piece Huanglong capsule box Yaowang mountain 116×70×30 Total amount in words: 2 The standards of quality, and time limit promised by the supplier: based on the requirement of the buyer, until used up all the materials. 3 Place of delivery: the buyer’s factory 4 Means of transportation and expenses: by car deliver to the factory 5 Reasonable damage and means of account: the supplier is responsible for the unqualified goods. 6 The package standard and recycle of the package: plaster in the inside, paper box in the outside, plus trade mark. 7 The standards for check and accept: based on the standards of the buyer’s quality department. 8 The spare parts, spare equipment and the way of supply: 9 Settlement method and time limit: transfer, the amount is based on the agreed by both parities. 10 Another guarantee documents is needed as the additional on of this agreement if it is needed. 11 The liability of breach the agreement: the breaking party is liable for the breach of the agreement. 12 The means of dealing with dispute: negotiation 13 Other agreed items: (1) lead time: 7days Supplier Company name Address Legal agent Assigned agent Telephone Cable address Bank Account number Zip code Purchaser Company name Address Legal agent Assigned agent Telephone Cable address Bank Account number Zip code Notarial Advice: Validity: from Feb. 10, 2009 to Feb. 10, 2010 Party A: Yangling Dongke Madisen Pharmaceutical co.,Ltd Address: 8 Xinqiao Road Yangling Demonstration Zone Zip Code: 712100 Party B：Xianyang kaiyuan industrial Co.Ltd Address: Liangmahe Building on Dongfeng Road Xianyang,Shaanxi.
